DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al (US 2021/0293280 A1, heretofore referred to as Jeon).

Regarding claim 1, Jeon teaches a rotation detection device (Jeon; Fig 2, Element 1 and Par 0057), comprising: 
a detected member (Jeon; Fig 2, Element 71 and Par 0058; Jeon teaches a wheel bearing with a target 71) being mounted to a rotating member (Jeon; Fig 2, Element 30 and Par 0058; Jeon teaches the a rotating inner ring) and being configured to rotate integrally with the rotating member (Jeon; Par 0058; Jeon teaches the target 71 is coupled to the inner ring of the bearing), and a sensor section being arranged to face the detected member (Jeon; Fig 2, Element 10), wherein the sensor section comprises two magnetic sensors (Jeon; Fig 2, Elements 11 and 13), each of which comprises a detection section (Jeon; Fig 2, Element 10) comprising a magnetism detection element for detecting a magnetic field from the detected member (Jeon; Fig 2B, Elements 6A, 6B and Par 0041; Jeon teaches each sensor is a magneto resistance sensor, which would have a detection section for detecting the magnet field from element 2), the two detection sections of the two magnetic sensors being arranged side-by side along a rotational axis line direction (Jeon; Par 0062), and a housing portion (Jeon; Fig 2, Element 10 and Fig 4, Element 400) comprising a resin mold provided to collectively cover the two magnetic sensors and having a facing surface facing the detected member (Jeon; Par 0088; Jeon teaches a mold is used to hold the sensor 10 and the sensing elements 110 and 130), wherein the two detection sections of the two magnetic sensors are separated each other (Jeon; Fig 9 and Par 0135), wherein a minimum distance between the two detection sections of the two magnetic sensors is 0.05 mm or more and 2.00 mm or less (Jeon; Fig 9 and Par 0135; Jeon teaches the distance should be in range of 0-2mm, which encompasses the claimed range), and wherein the resin mold enters into a space between the two detection sections of the two magnetic sensors (Jeon; Par 0088; Jeon teaches a plastic is used, which is a synthetic resin, and that the plastic material is injection molded to support the insert between the sensors).

Regarding claim 2, Jeon teaches the rotation detection device according to claim 1, wherein the minimum distance between the two detection sections of the two magnetic sensors is 0.10 mm or more and 1.00 mm or less (Jeon; Fig 9 and Par 0135; Jeon teaches the distance should be in range of 0-2mm, which encompasses the claimed range).

Regarding claim 4, Jeon teaches the rotation detection device according to claim 1, further comprising: a holding member being covered collectively with the two magnetic sensors by the housing portion (Jeon; Fig 6, Element 238d), being configured to maintain a separation state of the two detection sections of the two magnetic sensors (Jeon; Par 0101; Jeon teaches an insert is used to maintain the distance between the sensors), and being arranged between the two detection sections of the two magnetic sensors (Jeon; Fig 6, Element 238d and Par 0125).

Regarding claim 5, Jeon teaches the rotation detection device according to claim 4, wherein a width of the holding member is narrower than widths of the two detection sections of the two magnetic sensors (Jeon; Fig 6, Element 238d and Par 0101; Jeon teaches an insert is used to maintain the distance between the sensors and that it is under the sensor element so, narrower than the width of the two elements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Booth (US 2008/0083168 A1, heretofore referred to as Booth).

Regarding claim 3, Jeon teaches the rotation detection device according to claim 1, wherein the two magnetic sensors comprise a first magnetic sensor (Jeon; Fig 2, Element 11) and a second magnetic sensor (Jeon; Fig 2, Element 13), the detection section of the first magnetic sensor, which is closer to the detected member than the second magnetic sensor (Jeon; Fig 2 and Par 0062; Jeon teaches sensor 11 is closer than 13).
Jeon is silent on is tilted with respect to the facing surface.
	Booth teaches is tilted with respect to the facing surface (Booth; Fig 9, Elements 112 and 114, and Par 0043; Booth teaches that the sensing elements are angled).
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Jeon with the angled sensors of Booth in order to allow the effective spacing of the sensors to be closer (Booth; Par 0043).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Yamamoto teaches a rotation detector with two sensing elements spaced apart
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2858                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2858